UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6925


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANKIE SYLVESTER TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:93-cr-00014-1; 2:13-cv-00255-RBS)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie Sylvester Turner, Appellant Pro Se.    Elizabeth Marie
Yusi, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frankie Sylvester Turner seeks to appeal the district

court’s order construing his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2013) petition as a 28 U.S.C.A. § 2255 (West Supp. 2013)

motion   and       dismissing       it    as     untimely.           The    order        is    not

appealable      unless        a    circuit          justice     or     judge       issues         a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability           will     not    issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies    this    standard         by

demonstrating        that     reasonable            jurists    would       find     that        the

district      court’s      assessment       of       the    constitutional         claims       is

debatable     or     wrong.        Slack       v.    McDaniel,       529   U.S.     473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Turner has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense      with    oral        argument       because       the    facts        and        legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3